Order entered July 12, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00739-CV

                           IN RE BABAK TAHERZADEH, Relator

                 Original Proceeding from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F16-12037-J

                                            ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III

        Based on the Court’s opinion of this date, we DISMISS this original proceeding for

want of jurisdiction.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE